United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41022
                        Conference Calendar


JOSE COLLEGA REYES,

                                    Plaintiff-Appellant,

versus

ROBERT D. HERRERA, Warden; DARRELL M. MEISNER,
Sergeant; STEPHEN W. MUNGER, Correctional Officer IV,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:05-CV-91
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Collega Reyes, Texas prisoner # 505402, appeals the

district court’s denial of his FED. R. CIV. P. 60(b) motion, in

which he sought relief from the judgment dismissing his 42 U.S.C.

§ 1983 complaint.   Reyes filed the complaint to challenge a

disciplinary conviction, and he sought restoration of 1460 days

of good time credits.   The district court determined that Reyes

could not assert his claim in a civil rights action unless he




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41022
                                -2-

first showed that his disciplinary conviction had been reversed,

expunged, or otherwise declared invalid.

     Reyes argues that the dismissal of his complaint makes it

impossible for him to protect his right to file suit against the

defendants because he cannot stay the statute of limitations.

Reyes’s concern is unfounded because his claim will not accrue

until he has succeeded in overturning his disciplinary

conviction.   See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir.

1996).

     Reyes also contends that his action is cognizable under

§ 1983 because it would not result in an immediate or speedier

release.   He argues that he is merely seeking a full and fair

disciplinary hearing.   A “prisoner cannot, in a § 1983 action,

challenge the fact or duration of his confinement or recover

good-time credits lost in a prison disciplinary proceeding.”

Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998)(en banc).

Reyes has not shown that the district court abused its discretion

in denying his Rule 60 motion.   See Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

     Reyes’s appeal of the denial of his Rule 60(b) motion is

without arguable merit and is frivolous.   See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983).   Because the appeal is

frivolous, it is dismissed.   See 5TH CIR. R. 42.2.   The dismissal

of this appeal as frivolous counts as a strike under 28 U.S.C.

§ 1915(g), as does the district court’s dismissal of his § 1983
                            No. 05-41022
                                 -3-

complaint.    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Reyes is cautioned that, if he accumulates three

strikes under § 1915(g), he will not be permitted to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.